Citation Nr: 0406232	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969, including combat service in the Republic of Vietnam.

This matter comes before the Board on appeal of a July 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky (KY), that 
denied the veteran's claims of entitlement to service 
connection for a left ankle disability and a low back 
disability.  A personal hearing was held on the veteran's 
claims at the RO in November 2000.  The Board remanded these 
claims for additional development in August 2002.  A Travel 
Board hearing was held on the veteran's claims at the RO 
before the undersigned Acting Veterans Law Judge in September 
2003.

Finally, it is noted that the issue of entitlement to service 
connection for a low back disability is addressed in the 
remand portion of this decision.  As set forth below, the 
appeal on this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's left ankle disability, which existed prior to 
service, was permanently worsened as a result of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, a left ankle 
disability was aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law during the pendency of this claim; and, 
implementing regulations were published (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  This law and their implementing regulations 
also include new notification provisions.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
of entitlement to service connection for a left ankle 
disability.  Therefore, no further development is required, 
and no further notice necessary, to comply with the VCAA or 
the implementing regulations.  In other words, given the 
favorable action taken hereinbelow with respect to this 
claim, there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations, 
and as such, the veteran will not be prejudiced as a result 
of the Board deciding this claim.  


Factual Background

A detailed review of the veteran's service medical records 
indicates that, at his induction physical examination in 
October 1967, he reported a medical history that included 
swollen or painful joints.  The examiner who conducted this 
examination noted that the veteran's left ankle became 
minimally swollen after "running a lot."  Clinical 
evaluation of the veteran revealed that his lower extremities 
were within normal limits and he was found qualified for 
induction in to active service.

The veteran's service medical records  further reflect that 
in October 1967 the veteran reported complaints of pain 
radiating down the inside of his left thigh and knee, pain 
throughout his legs and feet, and bilateral ankle pain.  It 
was noted that the veteran had suffered from polio at age 5 
and had been paralyzed from the waist down.  Following this 
examination, the veteran was given ace bandages to wrap his 
ankles.  No further assessment was provided.

Included in the veteran's service medical records was a DD 
Form 1380, "U.S. Field Medical Card," which indicated that, 
on April 23, 1967, the veteran was having "trouble walking 
in mud [and] his legs tire easily."  Because this report was 
attached to a consultation sheet dated in April 1968, and 
because the veteran was not on active service prior to 
October 1967, it appears that this medical card was mis-dated 
April 1967 rather than April 1968 (when it appears that the 
veteran began experiencing problems with his legs).

On another day in April 1968, the veteran had reported 
complaining of "a lot of difficulty in the field, 
particularly in mud."  It was noted that the veteran had a 
history of polio at age 6 which left him unable to walk for a 
long period of time, although he later learned to walk again.  
Physical examination of the veteran revealed weakness of the 
lower extremities.  The veteran was unable to hop and clear 
the floor adequately, he was unable to do deep knee bends 
well, and he had some atrophied muscles of the thorax and 
left pectoral.  The examiner's impression was "old polio 
likely," and he indicated that the veteran would be placed 
on a physical profile as a result of this examination.

A review of the veteran's separation physical examination in 
July 1969 indicates that he reported no history of left ankle 
problems at that time.  Clinical evaluation of the veteran 
revealed that he was essentially within normal limits, and he 
was found qualified for separation from service.

A review of the veteran's DD-214 indicates that he served in 
the Republic of Vietnam for more than 11 months.  His 
military occupational specialty (MOS) was light weapons 
infantryman.  He was awarded the Combat Infantryman Badge.

In a statement submitted to the RO in November 1998, the 
veteran stated that he had contracted polio as a child and it 
had left him with lifelong residual left ankle pain.  He also 
stated that he walked with an altered gait.  The veteran 
stated further that he had been "pulled from the field" 
while serving in Vietnam, physically examined, and placed on 
a permanent physical profile.  

Post-service medical evidence includes outpatient treatment 
reports from Joseph L. Lukins, M.D. dated from July 1984 to 
January 1998.  The records indicate, among other things, that 
in July 1995, the veteran presented with ankle swelling and 
pain.  Physical examination of the veteran revealed obvious 
edema medially and laterally around the ankle extending down 
both sides of the Achilles tendon, particularly medially, 
tenderness over the posterior tibial tendon, and no effusion.  
The veteran stood with severe valgus of the hind foot.  
Posterior tibial insufficiency also was present, if not an 
acute rupture.  

The veteran returned for a follow-up visit with Dr. Lukins in 
August 1995, at which time he complained that his earlier 
symptoms had persisted and that the pain was no different 
than at his previous examination.  Physical examination of 
the veteran revealed that his ankle was not as swollen as 
before.  Dr. Lukins opined that the veteran had subtalar 
instability secondary to posterior tibial insufficiency, but 
he was unable to explain the veteran's ankle symptoms.  The 
veteran saw Dr. Lukins for similar complaints in May 1996 and 
January 1998.

At his personal hearing held at the RO in November 2000, the 
veteran testified that he had experienced left ankle pain 
since contracting polio as a child.  He testified that he had 
attempted to inform the in-service examiner(s) of his 
congenital left ankle condition at the time of his enlistment 
physical examination, but that the in-service examiner to 
whom he was told to report for a specialist examination had 
not examined his left ankle.  He also testified that, because 
of his left ankle problems, he had experienced a lot of 
difficulty with basic training and in combat in Vietnam.  
While in Vietnam, the veteran testified that he had 
experienced problems moving through the rice paddies where 
his unit was on patrol because his left ankle was weak and 
would get stuck in mud that reached his knees.  The veteran 
testified further that he reported to the 93rd Evacuation 
Hospital in Vietnam and was examined by an in-service 
physician who informed him that he would be placed on a 
permanent physical profile due to his left ankle problems.  
The veteran's wife testified that, between basic training and 
his departure for duty in Vietnam, the veteran had "limped a 
whole lot" and had experienced a lot of problems with his 
left leg and foot.  

In response to questioning by the Hearing Officer at his 
personal hearing, the veteran testified that none of his 
post-service employers had required a physical examination.  
He also testified that he had been out on sick leave once for 
two months owing to his left ankle.  The veteran testified 
further that his left ankle had prevented him from running, 
left him with an altered gait, and was unchanged from when he 
had enlisted in to active service.  After being given a 
permanent physical profile during service, the veteran stated 
that he had been reassigned to the motor pool with his combat 
unit.  Finally, the veteran testified that he had not been 
treated for a left ankle disability at a VA facility.

Outpatient treatment records from Lisa T. DeGnore, M.D, dated 
from September 1995 to January 1996, were received in March 
2001.  In September 1995 the veteran presented with 
complaints of marked pain and swelling over the lateral 
aspect of his left ankle of two months duration.  Physical 
examination revealed marked left ankle swelling, tenderness, 
and crepitus along the lateral aspect over the peroneal 
tendons, and his posterior tibial tendons were non-tender and 
intact.  X-rays of the left ankle were obtained and 
interpreted as showing mild degenerative changes, old 
fracture evidence, but otherwise no abnormality.  The noted 
impression was marked left peroneal tendonitis.  In December 
1995, the veteran complained to Dr. DeGnore that he continued 
to experience intermittent left ankle pain, and physical 
examination revealed that his left ankle range of motion was 
improved.  

On VA outpatient orthopedic examination in August 2001, the 
veteran complained of aggravation of his left ankle disorder.  
The VA examiner stated that he had reviewed the veteran's 
claims file.  Physical examination of the veteran revealed 
that he could not toe walk, 2/4 patellar Achilles reflexes 
and downgoing Babinksi's test bilaterally, negative straight-
leg raise bilaterally, dorsiflexion was to 15 degrees and 
plantar flexion was to 35 degrees in the left foot, no 
Achilles contractures, no abnormal callus, a prominent 
navicular medial bone, and a flatfoot gait.  The VA 
examiner's assessment included that the veteran had foot pain 
from a childhood deformity which may have been aggravated by 
infantry duty, although active service was not the major 
cause of the veteran's foot pain.

At the veteran's Travel Board hearing held before the 
undersigned Acting Veterans Law Judge in September 2003, he 
testified that his left ankle disability had existed prior to 
service and had been aggravated by service.  He testified 
that he had tried to get an in-service examiner to look at 
his left ankle at the time of his enlistment physical 
examination, but this examiner had refused to examine him.  
The veteran also testified that, after becoming stuck in the 
mud in a rice paddy while serving in the Republic of Vietnam, 
he had been sent to an Army hospital where his left ankle had 
been examined and he had been put on a permanent physical 
profile.  


Analysis

The veteran essentially contends on appeal that, because a 
left ankle disability which existed prior to service was 
permanently worsened as a result of service, he is entitled 
to service connection for this disability due to in-service 
aggravation.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
Court has held that a veteran's participation in combat may 
be established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996) (hereinafter, "Collette").  Such credible 
lay evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  Although 38 U.S.C.A. § 1154(b) 
does not establish a presumption of service connection, see 
Collette, 82 F.3d, at 392, it eases the combat veteran's 
evidentiary burden of demonstrating that an in-service 
incident occurred to which the current disability may be 
connected.  See also Caluza v. Brown, 7 Vet. App. 498, 507 
(1995) (hereinafter, "Caluza"); Russo v. Brown, 9 Vet. App. 
46, 50 (1996) (hereinafter, "Russo").  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular injury was 
incurred...in service[,] but not a basis to link etiologically 
the [injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 137-38 (1997) (hereinafter, 
"Cohen") (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996) (hereinafter, "Libertine")).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for a left ankle 
disability.  Initially, the Board notes that a review of the 
veteran's DD-214 clearly indicates that he served in the 
Republic of Vietnam and, more importantly for purposes of 
this decision, he was awarded the Combat Infantryman Badge.  
The veteran also has reported consistently the facts 
surrounding the claimed in-service aggravation of a left 
ankle disability, specifically including that he received a 
permanent physical profile because of his left ankle 
disability.  The Board also notes that the veteran's service 
medical records indicate treatment for difficulty walking 
while he was in Vietnam and, although the diagnosis at that 
time was "old polio likely," there was a notation on this 
service medical record dated in April 1968 that the veteran 
would be put on a physical profile.  

The Board notes that it considered the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's claim of entitlement 
to service connection for a left ankle disability due to in-
service aggravation.  An appellant is competent to provide 
lay evidence regarding the incurrence of an in-service 
injury, with the credibility of this evidence presumed by the 
Board, if the appellant is a combat veteran.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Therefore, under 38 U.S.C.A. 
§ 1154(b) and the cases interpreting this provision, the 
veteran has established a factual basis upon which the Board 
now finds that the pre-existing left ankle disability was 
permanently worsened by active service.  See Cohen, Collette, 
Libertine, Russo, and Caluza, all supra.  Finally, although 
the United States Court of Appeals for Veterans' Claims noted 
in Cohen, supra, that a veteran cannot establish an 
etiological link between an in-service injury (the incurrence 
of which can be established by lay evidence of combat 
service) and a current disability only using evidence of 
combat service, the medical evidence of record on this claim 
includes a nexus opinion from a VA examiner in August 2001 
that the veteran's combat service may have aggravated his 
pre-existing left ankle disability.  Accordingly, and 
pursuant to 38 U.S.C.A. §§ 1154(b) and 5107(b), the veteran's 
claim of entitlement to service connection for a left ankle 
disability is granted.

For the reasons and bases discussed above, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for a left ankle disability.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  


ORDER

Entitlement to service connection for a left ankle disability 
is granted.


REMAND

As noted above, the VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

As well, the VCAA and its implementing regulations also 
include new notification provisions.  Specifically, they 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).  
Therefore, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the law.

Accordingly, this case is REMANDED for the following actions:

1.  With respect to the veteran's claim 
of entitlement to service connection for 
a low back disability, the RO should send 
the veteran a letter that complies with 
the notification requirements of the 
VCAA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003) and any other legal 
precedent.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for a low back disability 
since his separation from service in 
October 1969.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  Then, only after undertaking any 
other appropriate development, the RO 
should again review the veteran's claim 
of entitlement to service connection for 
a low back disability in light of all 
pertinent evidence and legal authority.  
If the determination remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



